Case 1:20-cv-06341-KAM-LB Document 5 Filed 03/22/21 Page 1 of 9 PageID #: 20




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------X

ANDRE ANTROBUS,

                  Petitioner,

            - against -                                    ORDER
                                                      20-CV-6341 (KAM)
NYS DEPT OF CORR. & COMM.,
Supt. Parole Division in
care of Rikers Island,

                  Respondent.

-------------------------------X

KIYO A. MATSUMOTO, United States District Judge:

            On December 21, 2020, pro se Petitioner, Andre

Antrobus, detained at Rikers Island, 1 filed this habeas corpus

petition pursuant to 28 U.S.C. § 2254 challenging the revocation

of his parole 2 by the New York State Department of Corrections

and Community Supervision.        (See ECF No. 1, Petition for Writ of

Habeas Corpus (“Pet.”).)        Petitioner’s request to proceed in



1     Plaintiff was released on February 26, 2021 but re-arrested on March
10, 2021. See https://a073-ils-web.nyc.gov/inmatelookup/pages/home/home.jsf
(last visited March 22, 2021). The Clerk of Court is respectfully requested
to correct the Court’s docket to reflect the fact that Petitioner’s “book and
case” number is now 1412100901.

2     See James v. Walsh, 308 F.3d 162, 166 (2d Cir. 2002) (“a state prisoner
may challenge either the imposition or the execution of a sentence under
Section 2254.”); Cook v. New York State Div. of Parole, 321 F.3d 274, 278 (2d
Cir. 2003) (“A state prisoner such as Cook . . . not only may, but according
to the terms of section 2254 must, bring a challenge to the execution of his
or her sentence—in this case with respect to revocation of Cook’s parole—
under section 2254.”).
                                       1
Case 1:20-cv-06341-KAM-LB Document 5 Filed 03/22/21 Page 2 of 9 PageID #: 21




forma pauperis, submitted March 1, 2021, is granted for this

case.    (ECF No. 3.)   Petitioner also seeks an injunction against

the 67th Precinct of the New York City Police Department to

“cease and desist all their illegal activities.”          (Id.)    For the

reasons set forth below, the Court dismisses Petitioner’s claim

for injunctive relief and grants Petitioner leave to file an

amended petition for a writ of habeas corpus under § 2254.

                           STANDARD OF REVIEW

            The Court may entertain a petition for a writ of

habeas corpus on “behalf of a person in custody pursuant to the

judgment of a State court only on the ground that he is in

custody in violation of the Constitution or laws or treaties of

the United States.”     28 U.S.C. § 2254(a).      Under Rule 4 of the

Rules Governing § 2254 Cases, the Court has the authority to

review and deny a § 2254 petition without ordering a responsive

pleading from the State “[i]f it plainly appears from the

petition and any attached exhibits that the petitioner is not

entitled to relief in the district court.”         Rules Governing §

2254 Cases, Rule 4; see Acosta v. Nunez, 221 F.3d 117, 123 (2d

Cir. 2000) (discussing 2254 Habeas Rule 4 and 2255 Habeas Rule

4(b)).    The Court is obliged, however, to construe pro se

pleadings liberally and interpret them “to raise the strongest


                                     2
Case 1:20-cv-06341-KAM-LB Document 5 Filed 03/22/21 Page 3 of 9 PageID #: 22




arguments they suggest.”      Triestman v. Fed. Bureau of Prisons,

470 F.3d 471, 474 (2d Cir. 2006) (internal quotation marks and

citations omitted, emphasis in original); see Williams v.

Kullman, 722 F.2d 1048, 1050 (2d Cir. 1983).         Nevertheless, a

pro se litigant “is not exempt from compliance with relevant

rules of procedural and substantive law.”         McCrary v. Cty. of

Nassau, 493 F. Supp. 2d 581, 584 (E.D.N.Y. 2007) (citing Faretta

v. California, 422 U.S. 806, 834 n.36 (1975)).

                                 BACKGROUND

           Mr. Antrobus’s petition is difficult to understand,

but it appears that Petitioner alleges that his parole was

revoked by a warrant issued on November 12, 2020.          He challenges

seven of the parole revocation charges against him on the bases

that they are “fraud[ulent].”       (Pet. at 1.)    On March 1, 2021,

Petitioner sought leave to proceed in forma pauperis and also

sought an injunction against the 67th Precinct of the New York

City Police Department from their “illegal activities of false

arresting, harassing, lying and using fraudulent testimony to

their activities against me.”       (See ECF No. 3 at 1-4.)




                                     3
Case 1:20-cv-06341-KAM-LB Document 5 Filed 03/22/21 Page 4 of 9 PageID #: 23




                                 DISCUSSION

I.   Rule 2 of the Rules Governing Section 2254 Cases

           A petitioner in custody pursuant to a state court

judgment may seek a writ of habeas corpus under § 2254 “only on

the ground that he is in custody in violation of the

Constitution or laws or treaties of the United States.”            28

U.S.C. § 2254(a).     Rule 2(c) of the Rules Governing § 2254 Cases

requires a petition to specify all of the petitioner’s available

grounds for relief, setting forth the facts supporting each of

the specified grounds and stating the relief requested.            A

petition for federal habeas corpus relief must permit the Court

and the respondent to comprehend both the petitioner’s grounds

for relief and the underlying facts and legal theory supporting

each ground so that the issues presented in the petition may be

adjudicated.    See 28 U.S.C. § 2254, Habeas Corpus Rule 2(c)(2),

(3) (requiring that petition must “state the facts supporting

each ground” and “state the relief requested”); see also Mayle

v. Felix, 545 U.S. 644, 655, 656 (2005) (pleading standard for

“Habeas Corpus Rule 2(c) is more demanding,” and “habeas

petitioners [must] plead with particularity”).

           The instant petition does not conform to Rule 2(c)’s

requirements.    Consistent with its duty to construe pro se


                                     4
Case 1:20-cv-06341-KAM-LB Document 5 Filed 03/22/21 Page 5 of 9 PageID #: 24




actions liberally, the Court has analyzed Petitioner’s

submission and finds that neither the Court nor a respondent

could discern the constitutional basis for the petition.             (See

generally Pet. at 1-3.)      The petition does not conform to Rule

2(c)’s requirements because Mr. Antrobus fails to set forth

facts to support habeas corpus relief or other legal relief.

Put simply, the Court does not understand what acts or omissions

by state officials Petitioner is challenging and why.

Accordingly, the Court therefore grants Petitioner leave to

amend his petition so that it conforms to the requirements of

Rule 2(c).

II.   Timeliness and Exhaustion

           The petition also fails to provide information that

would allow the court to determine if the petition is timely or

if Petitioner has exhausted his claims.         As to timeliness of

this claim, the “factual predicate of [Petitioner’s] claim,” 28

U.S.C. § 2244(d)(1)(D) from which the Court determines the

timeliness of the petition, is the revocation of his parole,

i.e., when Petitioner is notified that the administrative

decision to revoke his parole is final.         Cook v. New York State

Div. of Parole, 321 F.3d 274, 280–81 (2d Cir. 2003).           The

petition is silent as to whether there is an administrative


                                     5
 Case 1:20-cv-06341-KAM-LB Document 5 Filed 03/22/21 Page 6 of 9 PageID #: 25




 decision that revoked his parole or the date of its entry.            It

 appears, however, that this petition challenging the revocation

 of his parole is premature because given the November 12, 2020

 date of the warrant, the administrative decision to revoke his

 parole has likely not yet been issued.        (See Pet. at 1.)

            As to exhaustion of his challenge to the revocation of

 his parole, Petitioner must pursue relief under Article 78 of

 the New York Civil Practice Law and Rules as far as possible

 within the New York State court system.         See Rossney v. Travis,

 No. 00-cv-4562 (JGK), 2003 WL 135692, at *5 (S.D.N.Y. Jan. 17,

 2003) (“[P]etitioner satisfied the exhaustion requirement by

 presenting his claims in the Article 78 proceeding, the

 dismissal of which was affirmed, . . . and leave to appeal to

 the Court of Appeals of New York was denied.”).

III.   Request for Injunctive Relief

            Petitioner’s March 1, 2021 request for an injunction

 against the 67th Precinct of the New York City Police Department

 is not properly raised in a petition for a writ of habeas corpus

 pursuant to § 2254 and accordingly is denied.          A habeas

 corpus action is the proper means for a state prisoner to bring

 a “challenge to the fact or duration of his confinement based,

 as here, upon the alleged unconstitutionality of state


                                      6
Case 1:20-cv-06341-KAM-LB Document 5 Filed 03/22/21 Page 7 of 9 PageID #: 26




administrative action.”      Preiser v. Rodriguez, 411 U.S. 475, 489

(1973); see also Channer v. Mitchell, 43 F.3d 786, 787 (2d Cir.

1994) (“habeas corpus—not a § 1983 action—provides the sole

federal remedy where a state prisoner challenges the fact or

duration of his imprisonment[.]”).        To the extent Petitioner

seeks injunctive relief for alleged violations of his

constitutional rights by the police department separate from his

challenge to his confinement, that claim is dismissed without

prejudice to the filing of an administrative claim and action

for constitutional violations pursuant to 42 U.S.C. § 1983.

IV.   Leave to Amend Petition

           The Court grants Petitioner leave to submit an amended

petition within forty-five days of the date of this order.

Should Petitioner decide to file an amended petition, he must

state his grounds for relief, provide the date of the final

administrative decision to revoke his parole, and detail the

steps he has taken to exhaust fully his remedies in the New York

courts.   See 28 U.S.C. § 2254(b)(1).       Petitioner is advised that

if he files an amended petition, it will completely replace his

original pleading.




                                     7
Case 1:20-cv-06341-KAM-LB Document 5 Filed 03/22/21 Page 8 of 9 PageID #: 27




                                CONCLUSION

           For the foregoing reasons, the Court dismisses

Petitioner’s claim for injunctive relief and grants Petitioner

leave to file an amended petition for a writ of habeas corpus

under § 2254.    Petitioner is directed to file an amended

petition containing the information specified above.           The

amended petition must be submitted to the Court within forty-

five days of the date of this order, be captioned as an “Amended

Petition” and bear the same docket number as this order.             The

Clerk of Court shall include a Petition under 28 U.S.C. § 2254

form with this order; which Petitioner should complete as

specified above.    If Petitioner fails to comply with this order

within the time allowed, and cannot show good cause to excuse

such failure, the petition will be dismissed without prejudice.

           The Clerk of Court is respectfully directed to mail a

copy of this order to Petitioner and to note mailing on the

docket.

           Because Petitioner has not at this time made a

substantial showing of a denial of a constitutional right, a

certificate of appealability will not issue.         See 28 U.S.C. §

2253.   The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3),

that any appeal from this order would not be taken in good faith


                                     8
Case 1:20-cv-06341-KAM-LB Document 5 Filed 03/22/21 Page 9 of 9 PageID #: 28




and therefore IFP status is denied for the purpose of an appeal.

See Coppedge v. United States, 369 U.S. 438, 444-45 (1962)

           SO ORDERED.



                                              /s/
                                         Kiyo A. Matsumoto
                                         United States District Judge
                                         Eastern District of New York

Dated: Brooklyn, New York
       March 22, 2021




                                     9
